1

2

3

4                           IN THE UNITED STATES DISTRICT COURT
5                        FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                     Case No.: 1:14-cr-00261-001 LJO
8                         Plaintiff,                ORDER GRANTING EARLY
                                                    RELEASE FROM PROB ATION
9           v.
10    GERALD D. CHANDLER,
11                        Defendant.
12

13          The Defendant has requested an early release from Probation. Neither the Government
14
     nor Probation objects. The request is GRANTED, and the Defendant's Probation is hereby
15
     terminated.
16

17
     IT IS SO ORDERED.
18

19      Dated:     March 7, 2019                       /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
